DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/25/22.  Accordingly, claims 1-20 are currently pending.
Claim Objections
Claim 20 is objected to because of the following informalities, and appropriate correction is required.
-Claim 20, lines 4-5, recites the limitation “an operational topology the memory including instructions”.  It is suggested that the limitation is changed to “an operational topology, the memory device including instructions” in order to correct syntax error(s) and avoid lacking antecedent basis of “the memory”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands et al (2015/0078380) previously cited, in view of Gomez et al (2016/0293014) newly cited.
-Regarding claim 1, Wijnands et al  teaches an apparatus (“BIER-enable switch 302”, [0057]) for use in a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the apparatus comprising:  a first interface (P3) to a second node (304) of the plurality of nodes (see figure 3); a memory (“system memory 1216”, [0089] including program instructions (“instructions”, [0088]), a configuration topology (“routing information  1352”, [0105]) , and an operational topology (“forwarding information 1364”, [0105]); and a processor (“processor 1214”, [0088]), coupled to the memory, the program instructions configuring the processor to perform a method, the method comprising: 
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((6120, figure 6A) to update the configuration topology (BRT) with a new row  (“BRT entry”, [0056]) comprising  a MAC address and the bit position which are comprised in the first network topology information, and a port of the apparatus reached by the first network topology information (see figure 6B and [0056, 0057]); 
procedure (illustrated by figure 7A) to update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]), whose rows are sorted by bit positions, each row comprising a bit position (BP), a translated bit mask (BM) and a port (Port) of the apparatus (see figure 7B) , with the first network topology information in such a way that the processor updates some translated bit masks of the operational topology with a calculated bit mask via using an OR operation (“OR operation”, [0061]), by being based upon the bit position comprised in the first network topology information and the port of the apparatus reached by the first network topology information, and adds a new row comprising the bit position comprised in the first network topology information, a translated bit mask (being the calculated bit mask) and the  port of the apparatus reached by the first network topology information, (see figure 7B, and [0059-0062]);
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, [0080]) at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the updated operational topology, (see [0077, 0080]).
Wijnands et al  does not teach whether the method comprises: verifying the updated configuration topology for consistency with the operational topology, wherein updating the operational topology is responsive to the verification finding consistency, as claimed.
In analogous art, Gomez et al teaches that a device, which receives a message containing a network identifier (“identifier of the acquired message”, [0155]), can determine to generate a new sequence (“new sequence”, [0155]) comprising said network information, and updates its table (“table”, [0155]) with the new sequence by adding to the table the new sequence, upon verifying that no current sequences of the table comprises a network identifier consistent with said network identifier, or otherwise the updating is not needed, (said verifying can be referred here as verifying the current sequences of the table for consistency with the said network identifier, or as a verification finding the consistency), (see [0155]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Wijnands et al  and Gomez et al, to implement Wijnands et al, as taught by Gomez et al, in such a way that, the method would further comprise:  verifying the bit position comprised in the first network topology information , or namely the bit position in the new row of the updated configuration topology, for consistency with any of current bit positions of the operational topology, wherein updating the operational topology would be responsive to the verification finding consistency, (as taught by Gomez et al).  One skilled in the art would have motivated to make such the combination because by doing so, the apparatus would not need to perform the updating the operational topology if the verification finds one of the bit positions of the operational topology consistent with the bit position in the new row of the updated configuration topology.
-Regarding claim 9, Wijnands et al  teaches that the method comprises procedure to receive, by the apparatus via the network, an announcement ((address announcement), 602, figure 6A) (comprising data (being a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]))  for the apparatus to update its configuration topology and operational topology)  as the first network topology information, (see [0055, 0059-0063]), (said announcement considered here equivalent with the limitation “Interior Gateway Protocol (IGP) data”).
-Regarding claim 10, Wijnands et al  teaches that the first node includes a first bit- indexed forwarding table (BIFT) ((740), figure 7C)  including the operational topology (see [0062]) and a second BIFT ((650), figure 6B) including the configuration topology (see [0057]), wherein the method comprise procedure  to receive a Bit Index Explicit Replication Traffic Engineering (BIER-TE) packet ((multicast data packet), 1002, figure 10) including the routing bitstring (“bit mask of 0101”, [0076]) , bits ((“bit 1, [0080] and (“bit 3”, [0082])  in the routing bitstring corresponding to links (indicated by ports (P3, P4) corresponding to (BP) (1, 3) shown figure 7C)  in the first BIFT and the second BIFT (see [0057, 0059, 0062, 0077, 0079-0082]).
-Regarding claim 11, Wijnands et al  teaches a method for use in, and performed by, a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the first node having a first interface (P3) to a second node (304) and network topology information including a configuration topology (“routing information  1352”, [0105]) and an operational topology (“forwarding information 1364”, [0105]) the method comprising:
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((6120, figure 6A) to update the configuration topology (BRT) with a new row  (“BRT entry”, [0056]) comprising  a MAC address and the bit position which are comprised in the first network topology information, and a port of the apparatus reached by the first network topology information (see figure 6B and [0056, 0057]); 
procedure (illustrated by figure 7A) to update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]), whose rows are sorted by bit positions, each row comprising a bit position (BP), a translated bit mask (BM) and a port (Port) of the apparatus (see figure 7B) , with the first network topology information in such a way that the processor updates some translated bit masks of the operational topology with a calculated bit mask via using an OR operation (“OR operation”, [0061]), by being based upon the bit position comprised in the first network topology information and the port of the apparatus reached by the first network topology information, and adds a new row comprising the bit position comprised in the first network topology information, a translated bit mask (being the calculated bit mask) and the  port of the apparatus reached by the first network topology information, (see figure 7B, and [0059-0062]);
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, [0080]) at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the updated operational topology, (see [0077, 0080]).
Wijnands et al  does not teach whether the method comprises: verifying the updated configuration topology for consistency with the operational topology, wherein updating the operational topology is responsive to the verification finding consistency, as claimed.
In analogous art, Gomez et al teaches that a device, which receives a message containing a network identifier (“identifier of the acquired message”, [0155]), can determine to generate a new sequence (“new sequence”, [0155]) comprising said network information, and updates its table (“table”, [0155]) with the new sequence by adding to the table the new sequence, upon verifying that no current sequences of the table comprises a network identifier consistent with said network identifier, or otherwise the updating is not needed, (said verifying can be referred here as verifying the current sequences of the table for consistency with the said network identifier, or as a verification finding the consistency), (see [0155]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Wijnands et al  and Gomez et al, to implement Wijnands et al, as taught by Gomez et al, in such a way that, the method would further comprise:  verifying the bit position comprised in the first network topology information , or namely the bit position in the new row of the updated configuration topology, for consistency with any of current bit positions of the operational topology, wherein updating the operational topology would be responsive to the verification finding consistency, (as taught by Gomez et al).  One skilled in the art would have motivated to make such the combination because by doing so, the first node would not need to perform the updating the operational topology if the verification finds one of the bit positions of the operational topology consistent with the bit position in the new row of the updated configuration topology.
-Claim 18 is rejected with similar reasons for claim 9.
-Claim 19 is rejected with similar reasons for claim 10.

-Regarding claim 20, Wijnands et al  teaches a memory device (“system memory 1216”, [0089]) coupled to a processor (“processor 1214”, [0088]) of a first node (302) of a network (see figure 3) including a plurality of nodes (302, 304, 306, 308), the first node having a first interface (P3) to a second node (304) and network topology information including a configuration topology (“routing information  1352”, [0105]) and an operational topology (“forwarding information 1364”, [0105]),  the memory device including instructions (“instructions”, [0088]) which condition the processor to perform operations, as a method, comprising: 
procedure( (602), figure 6A) to receive first network topology information (address announcement) comprising a bit position (“BP”, [0056]) and a set identifier (“set identifier”, [0056]) of a host (“host”, [0055]) (see [0055, 0056]]) ; 
procedure ((6120, figure 6A) to update the configuration topology (BRT) with a new row  (“BRT entry”, [0056]) comprising  a MAC address and the bit position which are comprised in the first network topology information, and a port of the apparatus reached by the first network topology information (see figure 6B and [0056, 0057]); 
procedure (illustrated by figure 7A) to update the operational topology (“one or more bit forwarding tables (BFTs”, [0059]), whose rows are sorted by bit positions, each row comprising a bit position (BP), a translated bit mask (BM) and a port (Port) of the apparatus (see figure 7B) , with the first network topology information in such a way that the processor updates some translated bit masks of the operational topology with a calculated bit mask via using an OR operation (“OR operation”, [0061]), by being based upon the bit position comprised in the first network topology information and the port of the apparatus reached by the first network topology information, and adds a new row comprising the bit position comprised in the first network topology information, a translated bit mask (being the calculated bit mask) and the  port of the apparatus reached by the first network topology information, (see figure 7B, and [0059-0062]);
procedure ((1002), figure 10) to receive a packet (multicast data packet) including a routing bitstring (“bit mask of 0101”, [0076]), “bit string”, [0079]) having a set bit (“bit 1”, [0080]) at a first bit index  (“first bit of the bit mask (0101”, [0080]), corresponding to the first interface (“port 3”, [0080]), (see [0076, 0077, 0080]); and 
procedure to route the packet to the second node (by forwarding the packet to the first interface) based on the routing bitstring and the updated operational topology, (see [0077, 0080]).
Wijnands et al  does not teach whether the method comprises: verifying the updated configuration topology for consistency with the operational topology, wherein updating the operational topology is responsive to the verification finding consistency, as claimed.
In analogous art, Gomez et al teaches that a device, which receives a message containing a network identifier (“identifier of the acquired message”, [0155]), can determine to generate a new sequence (“new sequence”, [0155]) comprising said network information, and updates its table (“table”, [0155]) with the new sequence by adding to the table the new sequence, upon verifying that no current sequences of the table comprises a network identifier consistent with said network identifier, or otherwise the updating is not needed, (said verifying can be referred here as verifying the current sequences of the table for consistency with the said network identifier, or as a verification finding the consistency), (see [0155]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Wijnands et al  and Gomez et al, to implement Wijnands et al, as taught by Gomez et al, in such a way that, the method would further comprise:  verifying the bit position comprised in the first network topology information , or namely the bit position in the new row of the updated configuration topology, for consistency with any of current bit positions of the operational topology, wherein updating the operational topology would be responsive to the verification finding consistency, (as taught by Gomez et al).  One skilled in the art would have motivated to make such the combination because by doing so, the first node would not need to perform the updating the operational topology if the verification finds one of the bit positions of the operational topology consistent with the bit position in the new row of the updated configuration topology.

Allowable Subject Matter





Claims 2-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments






Applicant's arguments filed on 04/25/22 have been fully considered.  Accordingly, claims 2-8 and 12-17 are indicated allowable as set forth above.  However, claims 1, 9-11, and 18-20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463